UNDER the statute of 1835, authorizing the re-location of the seat of justice of Dearborn county, the board of county commissioners appointed A., with two other persons, to superintend the erection of the public buildings at Wilmington, the place fixed as the seat of justice. The appointment was accompanied with a provision, that said county should not be liable for the expense of erecting said buildings, but the same should be finished by such donations as the superintending commissioners might obtain, and not otherwise; and that said commissioners should have no authority to bind the county for the payment of any sum of money whatever for or towards the erection of said buildings, or for attending the same as aforesaid. Held, that the county was not liable to A. for any services rendered by him under said appointment.